DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 10 May 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.

Response to Arguments 
2.	Applicant’s arguments, filed with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  With the exception of the rejection for claim 4, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Regarding Applicant’s remarks concerning claim 4, Examiner appreciates Applicant’s remarks regarding the inner wall and outer wall in view of the amendment, but notes that the relationship between the 4 components listed (inner wall, outer wall, first wall plate, and second wall plate) and how they interact to form the L-shape remains unclear.  Please see the amended grounds of rejection under 35 U.S.C. 112(b) below.  If Applicant wishes to discuss the claim further to come to a common understanding of what is intended to be claimed, Applicant is encouraged to contact the Examiner to schedule an interview.    
3.	Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Examiner notes that Examiner did not refer to element 11 in the previous arguments, but did erroneously refer to “drain pan” in lieu of the “drain tray” tray also includes vertical walls(s) (as previously and currently set forth in the rejection) that do in part bound the compartments in question.  Additionally, limitations “outer” remain broad.  Examiner notes that it appears that the elements about which Applicant is arguing are in/on a front wall in Applicant’s Figure 15.  Additional amendment to more specifically claim the structure(s) Applicant discloses and argues about would likely require additional search and/or consideration.  Regarding claim 2, Examiner maintains that Applicant’s disclosure places no criticality on the claimed angle and notes that Applicant has not elaborated on how the change of angle will modify the function of Anderson, beyond a statement that appears to be a mere allegation, not supported by the disclosure, that the angle is critical to Applicant’s apparatus.  Regarding claim 4, Examiner has rephrased the rejection to more clearly state Examiner’s position, but also notes that clearing up the deficiencies under 35 U.S.C. 112(b) may be beneficial.  Regarding amended claim 13, Examiner has addressed the added limitations, but believes that further amendment to claim 13 to more specifically discuss the interaction between the drain gutter, the base plate, and the rear wall (including the newly added outer wall surface) could overcome the cited art. Regarding the “one piece” argument, Examiner notes that once assembled, the drain gutter will be in “one piece” with the wall.  Regarding claim 14, Applicant appears to be mischaracterizing Examiner’s rejection, which Examiner has also rephrased below to even more clearly reflect Examiner’s position.  Examiner again notes that “an entire width direction” does not specify the width of the widest part of the pedestal.  Since Examiner has identified the funnel portion as part of the pedestal, the narrow portion of the funnel meets “an entire width direction” of the pedestal.  Additional amendment to more specifically claim the structure(s) Applicant discloses and argues about would likely require additional search and/or consideration.
.  

Claim Objections
Claim 5 is objected to because of the following informalities:  “rearward” appears to be in error for “rearwardly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to recite “an inner wall disposed in an interior of the housing of the ice maker, an outer wall disposed at an exterior of the housing of the ice maker, a first wall plate and a second wall plate, which together form the L-shape”.  It remains unclear what the relationship, if any between “an inner wall”, “an outer wall”, and the first and second wall plates are and how these four elements contribute to forming an L-shape  Examiner has attempted to apply prior art to the claim as best it can be understood as presented, below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2,104,845: previously cited).
Regarding claim 1, Anderson shows a household refrigeration apparatus, comprising: an interior container (see at least chamber/food compartment #3) with a first outer wall (see at least drain tray #9 which forms an outer wall of the freezing chamber portion of the chamber/food compartment) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1 which is both an external wall and forms an outer wall of the freezing chamber portion), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least chamber/food compartment #3 below drain tray #9), an ice maker having a housing formed by a vertical wall area of the first outer wall of the interior container and a wall area of the second outer wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer 
Regarding claim 3, Anderson further shows wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page), wherein the protrusion extends across the entire length of the housing of the ice maker in this depth direction (see at least Figures 5 and 6, to the extent that the housing is partially delimited by the flanges #25, they can be considered to extend across the entire length of the housing in the depth direction).
Regarding claim 4, Anderson further shows wherein the housing of the ice maker comprises a wall element, which is a component 42 / 47BSH-2018PO2620 separate from the interior container (see at least channeled bars #13), wherein the wall element has an L-shape in cross-section (see at channeled bars #13, the two legs of which form an L-shape in cross-section), and the wall element comprises an inner wall disposed in an interior of the housing of the ice maker, an outer wall disposed at an exterior of the housing of the ice maker, a first wall plate and a second wall plate, which together form the L-shape,  (see at least channeled bars #13, the two legs (one of which can be considered the first wall plate having an inner and outer wall, and the other the 
Regarding claim 5, Anderson further shows wherein an inner wall of the first wall plate is rearward inclined at least in certain areas viewed in depth direction (see at least Figure 6, the front leg of each of the channeled bars #13 is rearward inclined).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845:previously cited).
Anderson discloses all the elements of claim 1, upon which claim 2 depends (see rejection(s) above).
Regarding claim 2, Anderson further discloses wherein the protrusion comprises a protrusion wall (see at least flanges #25, each of which include a protrusion wall).  Anderson is silent regarding wherein an angle between the protrusion wall and a further wall section of the first wall downwardly adjoining to the protrusion wall is less than or equal to 90 degrees (though it appears that flanges #25 may meet such an angle).  
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Anderson with wherein an angle between the protrusion wall and a further wall section of the first wall downwardly adjoining to the protrusion wall is less than or equal to 90 degrees, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the apparatus of Anderson would not operate differently with the claimed angle and since it appears the flange #25 has an angle approximately less than 90 degrees and thus the apparatus would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating that it is “preferable” (see paragraph [00109]).  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Morton (US 2,720,089: previously cited).
Regarding claim 6, Anderson further discloses wherein the household refrigeration apparatus has a depth direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall with a base plate (see at least Annotated Figure 1, below: base plate on rear wall), in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed (see at least Annotated Figure 1, below: drain gutter), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction (see at least Annotated Figure 1, below: drain gutter protrudes rearwardly with respect to the base plate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall with a base plate, in which a drain gutter for condensation water, which forms in the ice maker, is integrally formed, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 7, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged offset rearward compared to the base plate in the depth direction (see at least Morton 
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 8, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice maker is bounded (see at least Morton, Annotated Figure 1, the freezing compartment, analogous to the ice maker compartment of Anderson is delimited at least in part on the bottom from an area associated with the pedestal).
Regarding claim 9, Anderson as modified by Morton further discloses wherein the drain gutter comprises an integrated drain stub (see at least Morton column 2, lines 57-61: bottom channel #36/escape hole #38).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson (US 2,104,845: previously cited) in view of Morton (US 2,720,089: previously cited).
Regarding claim 13, Anderson discloses a household refrigeration apparatus, comprising: an interior container (see at least chamber/food compartment #3) with a first wall (see at least drain tray #9) and with a second wall arranged angled thereto (see for example at least right hand wall of casing #1), wherein the interior container bounds a first receiving space for food of the household refrigeration apparatus (see at least chamber/food compartment #3 below drain tray #9), an ice maker having a housing formed by a wall area of the first wall of the interior container and a wall area of the second wall of the interior container in certain areas (see at least coil #5 with freezing trays #8 which together form the ice maker, the outer housing of which is bounded at least in part by the drain tray #9 below and the right hand wall of casing #1 on the right), wherein the housing bounds a receiving space of the ice maker (see at least right hand wall of casing #1 and drain tray #9 delimiting the receiving space of the coil #5 and freezing trays #8 from the right and below, respectively).
Anderson further discloses wherein the household refrigeration apparatus has a depth direction and a width direction (see at least Figure 5, illustrating a view from above where the depth direction can be understood as up and down and the width direction left and right with respect to the page).
Anderson is silent regarding and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein a drain gutter for condensation water that forms in the ice maker extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction.
Morton teaches another household refrigeration apparatus having an interior container and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus (see at least Annotated Figure 1, below: the base plate is on the interior surface of the rear wall, which has an outer surface on the reverse side that faces the rear of the appliance) and said rear wall has a base plate (see at least Annotated Figure 1, below: base plate on rear wall), wherein a drain gutter for condensation water that forms in the ice maker extends in the width direction and is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container (see at least Annotated Figure 1, below: drain gutter: Examiner notes that the drain gutter must extend at least somewhat in the width direction since ducts are three dimensional and also notes that the drain gutter is formed in one piece with the rear wall, which would include the outer surface of the rear wall), wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction (see at least Annotated Figure 1, below: drain gutter protrudes rearwardly with respect to the base plate).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Anderson with and the interior container comprises a rear wall, said rear wall has an outer surface disposed on an outside of the interior container and facing a rear of the household refrigeration apparatus and said rear wall has a base plate, wherein a drain gutter for condensation water that forms in the ice maker extends in the width direction is formed in one piece with the outer surface of the rear wall disposed on the outside of the interior container, wherein the drain gutter is arranged offset rearward compared to the base plate viewed in the depth direction, as taught by Morton, to improve the apparatus of Anderson by providing provision for condensate removal, thus eliminating inconvenience and potential mess associated with the need to handle a full condensation pan.  
Regarding claim 14, Anderson as modified by Morton further discloses wherein the rear wall comprises a pedestal (see at least Annotated Figure 1, below: pedestal), which is arranged 
Anderson as modified by Morton does not disclose which is formed integrally with the base plate.  
However, it would have been obvious to one having ordinary skill in the art to provide the apparatus of Anderson in view of Morton with which is formed integrally with the base plate, since it has been held that making integral what was formerly multiple pieces has been held to be a matter of routine design choice (see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.") 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
): in this case, such provision would provide the benefit of preventing leaks from accidental separation of the pedestal funnel.  
Regarding claim 15, Anderson as modified by Morton further discloses wherein the pedestal is a wall area of the housing of the ice maker, by which a receiving space of the ice 

    PNG
    media_image2.png
    750
    509
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763